.DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 2/25/2021.  Claims 1-15 and 17-20 are pending and have been examined.  Claims 1-15 and 17-20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner suggest adding aspects of writing scalar or vector data to portions of a single register file entry, as this is the inventive concept described in the independent claims.

Claim Objections
3.	Claims 8 and 17-18 are objected to because of the following informalities:  
In regards to claim 8, line 3, the limitation “a thread of a instruction” should be amended to “a thread of an instruction”, as to correct a grammatical issue.
In regards to claim 17, line 3 amend “one or the two halves” to “one of 
In regards to claim 18, line 6 amend “when a respective half of register file entry” to “when a respective half of each register file entry” as to improve clarity of the claim.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, line 12 the limitation “the single register file entry” lacks clarity because of an antecedent basis issue. An antecedent basis issue is present because it is unclear if the “single register file entry” of line 12 is referring to the first instance of “a single register file entry” or the second instance of “a single register file entry” of line 11?   It is further unclear if the two instances of a “single register file entry” in line 11 are referring to the same register file entry or two different register file entries?  
The examiner believes that the first and second instance of the limitation in line 11 are referring to the same “single register file entry” and therefore suggest the 
In regards to dependent claims 3-6, 8, 12 and 14, which are directly or indirectly dependent upon claim 1 above, each include a recitation of “the single register file entry” which lacks clarity for the same reasons the examiner has stated above for independent claim 1 above. The examiner believes if the applicant takes the suggestion above then all of the dependent claims would be clarified above, however if the applicant chooses to amend differently they should further amend dependent claims 3-6, 8, 12 and 14 as well.
In regards to claim 8, line 3 the limitation “a thread of a instruction” lacks clarity.  The limitation is unclear because one of ordinary skill in the art would consider a thread to include a plurality of instructions and that data is read or written to a register file based on executing instructions of a thread.  Further, paragraphs [0007 and 0009] which are included in the summary of the instant specification, merely recite the same limitation which lacks clarity, without any context or definition to what “a thread of a instruction” means.
Therefore, it is unclear what the applicant means by “a thread of a instruction” because instructions do not typically include threads; does the applicant mean that a thread corresponds to an instruction (i.e. thread “T0” is a thread which includes an instruction, therefore T0 is a thread of an instruction) or does the applicant mean that a thread is included in an instruction (i.e. instruction “I0” includes a field “T0” and “T0” is a thread of an instruction)? For purposes of 
In regards to claim 18, line 18 the limitation “the register file entry” lacks clarity because of an antecedent basis issue. An antecedent basis issue is present because it is unclear if the “register file entry” of line 18 is referring to “a register file entry” of lines 5-6, “a register file entry” of lines 15-16 or  “a register file entry” of lines 17-18?  It is further unclear if each recitation of “a register file entry” should be referring to a same “register file entry”?  The examiner suggest the applicant correct the antecedent basis issue by either amending the recitations to refer to the same register file entry or distinguish the different entries from one another by using language such as “ a first register file entry” and a “second register file entry”.
Claims 2-15 and 17 are dependent upon one or more claims above and are similarly rejected to for including the deficiencies of one or more claims above.

Allowable Subject Matter
6.	Claims 1-15 and 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

7.	Claims 19-20 allowed.


	The prior art of record, alone or in combination, fail to disclose or render obvious claims 1 and 18-19, which now include language that was indicated as allowable based on previous claim 16 filed on 9/6/19.  The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein each half of a register file entry has a free bit to identify when a register file entry half is free and available to be allocated to receive data”, as claimed in current claims 1 and 18-19.  
	The prior art of record broadly teaches a structure which stores a bit which indicates whether a whole register is allocated or not.  For example, the reference Grisenthwaite, USPAT No.:  9,804,851 teaches a register control data structure which stores a allocated bit which indicates if a whole physical register is free or not (see cited pertinent art section below).
	However, the prior art does not disclose each half of a register including a bit which indicates if the individual half is free for allocation (i.e. a 128-bit register being associated with two free bits, which each indicate if a 64-bit portion of the 128-bit register is available for allocation).

Response to Arguments
9.	Applicant’s arguments, see page 8, of the remarks filed on 2/25/2021, with respect to the previous claim objections have been fully considered and are persuasive.  Therefore the previous claim objections of claim 1-17 have been withdrawn. 


	“Applicant has reviewed the claim rejections under 35 U.S.C. § 112 and has made appropriate amendments to provide clarity to the claims. In this regard, claim 1 has been amended to eliminate reference to "a whole register file entry" and in many instances applicantIBM\2874\37617\USM02097\2020-11-25_NFOA\37617_AM1.doc  adopted the Office's suggestion of using a single register file entry without prejudice to expedite prosecution. Withdrawal of the 35 U.S.C. § 112 rejections of claims 3-8, 12-15, 17 and 20 is respectfully requested.”

	The examiner notes that the applicant has improved clarity of independent claim 1, by taking the examiners suggestion of removing “a whole register file entry”.  However, applicant has amended independent claim 1 such that an antecedent basis issue is now present, because the applicant includes two recitations of “a single register file entry in claim 1, line 11 and further includes various recitations of “the single register file entry” in claim 1 and various dependent claims.  Therefore, the claims remain unclear because of the antecedent basis issues.  The examiner suggest the applicant correct the antecedent basis issue by amending the second recitation of “a single register file entry” to “the single register file entry”.
	The examiner further notes that dependent claim 8, was previously rejected to for including language that states “the thread of the instruction”.  Although, the applicant has amended the limitation to “a thread of a instruction”, the limitation remains unclear because one of ordinary skill in the art would consider a thread to include a plurality of instructions and that data is read or written to a register file based on executing 

11.	Applicant’s arguments, see pages 9-10, of the remarks filed on 2/25/2021, with respect to the 35 USC 102 and 103 rejections have been fully considered and are persuasive.  Therefore the previous prior art rejections under 35 USC 102 and 103 have been withdrawn. 

Conclusion
12.	The examiner notes, in light of compact prosecution, she called the attorney of record Brian Rothery, Reg. No. 35,340 on 3/18/2021 and 4/14/2021, and was unable to reach the attorney of record.  Therefore, this final rejection is being mailed out with the remaining rejections and objections that have been necessitated by the amendment.  The examiner respectfully invites the attorney to a telephonic interview to discuss any of the remaining rejections and objections.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183